Citation Nr: 9900273	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  94-31 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.  

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for back strain, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]

ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
September 1970.  This matter came before the Board of 
Veterans' Appeals (hereinafter "the Board") on appeal from a 
June 1994 rating decision of the Atlanta Georgia Regional 
Office which declined to reopen the veterans claim for 
entitlement to service connection for a sinus disorder with 
allergies for lack of new and material evidence and denied 
service connection for irritable bowel syndrome, for 
hypertension and for a skin disorder, claimed as Secondary to 
Agent Orange exposure.  A 10 percent evaluation was also 
continued for the veterans service-connected post-traumatic 
stress disorder and a 20 percent evaluation was continued for 
his service-connected back strain.  In a May 1997 statement 
on appeal, the veteran withdrew the issue of entitlement to 
service connection for a skin disorder, claimed as Secondary 
to Agent Orange exposure.  Therefore, such issue is not 
before the Board.  The veteran has been represented 
throughout this appeal by the Disabled American Veterans.  

The Board observes that the letter notifying the veteran of 
the ROs June 1994 determination was mailed on June 10, 1994.  
On June 24, 1994, the veterans notice of disagreement was 
received.  The veteran expressed disagreement solely to the 
issue of whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for a 
sinus condition with allergies and to the issues of 
entitlement to service connection for irritable bowel 
syndrome, entitlement to service connection for a skin 
disorder (which was later withdrawn) and entitlement to 
increased evaluations for his service-connected post-
traumatic stress disorder and back strain.  In a statement 
apparently received in June 1994, the veteran made 
contentions which the Board has construed as a notice of 
disagreement to the issue of entitlement to service 
connection for hypertension.  A statement of the case was 
mailed to the veteran at his latest address of record on 
August 11, 1994.  The accredited representative was also 
furnished with a copy of the statement of the case at that 
time.  Therefore, the veteran had sixty (60) days from August 
11, 1994, (the mailing date of the statement of the case) or 
until June 10, 1994, (one year from the date of the 
notification of the ROs determination) to file a substantive 
appeal.  The first possible document of record which could 
constitute a substantive appeal was a VA Form 9, received on 
September 30, 1994, which solely disputed the issue of 
entitlement to service connection for a skin disorder, 
claimed as secondary to Agent Orange exposure (later 
withdrawn) and the issues of entitlement to increased 
evaluations for the veterans service-connected psychiatric 
and back disorders.  Therefore, the veteran filed a timely 
substantive appeal as to those issues.  In a January 1995 
statement on appeal, the veteran also made contentions which 
the Board has construed as a substantive appeal to the issue 
of entitlement to service connection for irritable bowel 
syndrome.  The Board observes, therefore, that the veteran 
did not file a timely substantive appeal as to the issue of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
sinus disorder with allergies or to the issue of entitlement 
to service connection for hypertension.  

The first possible documents of record which could constitute 
substantive appeals as to those issues were the October 1996 
travel Board hearing transcript, in which the veteran 
expressed disagreement as to the denial of his claim for 
entitlement to service connection for hypertension and a 
January 1998 informal hearing presentation which listed the 
issue of whether new and material evidence has been submitted 
to reopen the veterans claim for entitlement to service 
connection for a sinus disorder with allergies.  The October 
1996 travel Board hearing was conducted beyond either of the 
deadlines for the timely filing of a substantive appeal and 
the informal hearing presentation was also received beyond 
such dates.  38 C.F.R. § 20.302(b) (1997).  Therefore, such 
issues have not been perfected and are not properly before 
the Board.  38 U.S.C.A. §§ 7105, 7108 (West 1991 and Supp. 
1997).  The formality of perfecting an appeal to the Board is 
part of a clear and unambiguous statutory and regulatory 
scheme, as well as evolving Court doctrine (See Rowell v. 
Principi, 4 Vet.App. 9 (1993), which requires both a notice 
of disagreement and a formal appeal.  Jurisdiction does 
matter.  Roy v. Brown, 5 Vet.App. 554 (1993).  Accordingly, 
the sole issues properly before the Board are entitlement to 
service connection for irritable bowel syndrome and 
entitlement to increased evaluations for post-traumatic 
stress disorder and for back strain.  


REMAND

The veteran asserts on appeal that he is entitled to service 
connection for irritable bowel syndrome.  The veteran also 
avers that he is entitled to increased disability evaluations 
for his service-connected post-traumatic stress disorder and 
back strain.  The Board notes that the entire section of the 
Department of Veterans Affairs (VA) Schedule for Rating 
Disabilities dealing with the evaluation of mental disorders 
was changed, effective November 7, 1996.  61 FEDERAL REGISTER 
52695 (1996) (to be codified at 38 C.F.R. §§ 4.125-4.130).  
The Board also observes that the final rule changes, as 
published in the Federal Register, are comprehensive in 
general and make specific changes to the Diagnostic Code for 
the service-connected psychiatric disability at issue.  

Additionally, the Board observes that the new regulations 
specifically state that when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  See 38 C.F.R. § 4.126.  Moreover, the evaluation 
levels in the new general rating formula for mental disorders 
are based on the effects of the signs and symptoms of mental 
disorders.  As a result, the VA, effective November 7, 1996, 
will no longer rely on subjective determination as to the 
degree of impairment.

Further, in reviewing the record, the Board notes that the 
veteran was last afforded a Department of Veterans Affairs 
(hereinafter VA) psychiatric examination in January 1992.  
At that time, the examiner noted that the veteran was 
coherent, goal directed and depressed with a blunted affect.  
It was noted that the veteran admitted that he was suspicious 
of people.  The examiner indicated that the veteran was 
oriented times three and that his insight and judgment were 
fair.  He was not suicidal.  A Global Assessment of 
Functioning (GAF) score was not assigned.  The diagnoses 
included post-traumatic stress disorder with depression and 
alcohol dependence, continuous.  The Board observes that the 
veteran continued to receive both private and VA treatment 
for his service-connected psychiatric disorder subsequent to 
the January 1992 VA psychiatric examination.  July 1994 and 
October 1994 VA treatment entries noted assessments of post-
traumatic stress disorder and insomnia.  Additionally, a 
March 1996 discharge summary from the Charter Behavioral 
Health System of Central Georgia at Macon, Macon, Georgia, 
noted that the veteran was admitted with complaints of being 
depressed, poor sleep, poor appetite and poor concentration.  
The discharge diagnoses included major depression, in partial 
remission and alcohol dependence.  A GAF score of 40 was 
assigned at that time.  Given the nature of the veterans 
contentions and in consideration of the regulatory changes 
noted above, pursuant to which the veterans psychiatric 
disorder has not yet been evaluated, the Board concludes that 
an additional VA psychiatric examination would be helpful in 
resolving the issues raised by the instant appeal.  

Additionally, the Board observes that the veteran was last 
afforded a VA orthopedic examination in January 1992.  At 
that time, the veteran complained of chronic back pain, 
difficulty in straightening his back and tightening in his 
back musculature.  The examiner noted that there were no 
noted deformities on examination of the lumbosacral spine.  
There was some tightness of the lumbar musculature which 
loosened with attempted range of motion.  It was observed 
that there were no radicular-type symptoms elicited in 
history or on examination of the lower extremities.  The 
examiner stated that the veteran did not want to perform full 
range of motion secondary to pain so the motion listed 
[was] somewhat decreased.  Forward flexion was 
approximately 30 degrees, backward extension was 
approximately 10 degrees, left and right lateral flexion was 
5 degrees and rotation to the left and right was 
approximately 30 degrees.  The examiner reported that the 
veteran complained of pain on aspects of range of motion, but 
that the veteran dressed and undressed himself without 
difficulty.  The diagnoses included degenerative arthritis of 
the lumbar spine and decreased range of motion felt to be 
lack of initiative on the [veterans] behalf by the 
examiner.  The Board observes that the veteran continued to 
receive both VA and private treatment following the January 
1992 VA orthopedic examination.  Also, at the October 1996 
hearing on appeal, the veteran testified that he had chronic 
back pain everyday which penetrated down his back.  He also 
complained of muscle spasms.  

Further, the Board notes that the veteran has not been 
afforded a VA examination as to his claimed irritable bowel 
syndrome.  The veteran contends, essentially, that he 
incurred such disorder during his period of service, or in 
the alternative, as a result of his service-connected post-
traumatic stress disorder.  The Board notes that the 
veterans service medical records do not refer to complaints 
of or treatment for any gastrointestinal disorder including 
irritable bowel syndrome.  The August 1970 separation 
examination included a notation that the veterans abdomen, 
anus and rectum were normal.  However, the Board notes that 
in a November 1995 statement, Collier Gladin, Jr., M.D., 
reported that the veteran had sufficient diagnostic criteria 
to support a diagnosis of post-traumatic stress disorder.  
Dr. Gladin additionally stated that it was his belief that 
the veterans gastrointestinal problems were directly 
associated with his post-traumatic stress disorder.  Also, 
the Board observes that in a January 1995 statement on 
appeal, the veteran specifically reported that Dr. 
Martinal at the Dublin, Georgia VA Medical Center told him 
that his irritable bowel syndrome was a result of his post-
traumatic stress disorder.  The veteran also testified at the 
October 1996 hearing on appeal that VA physicians had told 
him of such a relationship.  The Board notes that an April 
1994 VA treatment record related an assessment which included 
probable gastritis and private treatment records dated from 
May 1991 to September 1993 referred to treatment for 
gastrointestinal disorders.  

The Board observes that that the United States Court of 
Veterans Appeals (hereinafter the Court) has held that in 
assigning a disability evaluation, the VA must consider the 
effects of the disability upon ordinary use, and the 
functional impairment due to pain, weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 
8 Vet.App. 202 (1995); Schafrath v. Derwinski, 1 Vet.App. 589 
(1991); 38 C.F.R. §§ 4.40, 4.45 (1995).  The Court has also 
held that the Board is prohibited from reaching its own 
unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet.App. 171, 175 (1991).  Further, when the 
medical evidence is inadequate, the VA must supplement the 
record by seeking an advisory opinion or ordering another 
medical examination.  Halstead v. Derwinski, 3 Vet.App. 213 
(1992).  Additionally, in Allen v Brown, 7 Vet.App. 439 
(1995), the Court held that where service connection is 
sought on a secondary basis, service connection could be 
granted for a disability which was not only proximately due 
to or the result of a service-connected condition, but could 
also be granted where a service-connected disability had 
aggravated a nonservice-connected disability, with 
compensation being paid for the amount of disability which 
exceeded the degree of disability existing prior to the 
aggravation.  The Court held, in part, that pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veterans 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id at 448.  

Given the nature of the veterans contentions, the Courts 
holdings in the cases noted above, the examiners statements, 
pursuant to the January 1992 VA orthopedic examination, as to 
the veterans lack of initiative in performance of range 
of motion, and as such examination report did not properly 
address the functional impairment due to pain as to the 
veterans service-connected back disorder and as the veteran 
has specifically identified a VA physician who he claims can 
relate his claimed irritable bowel syndrome to his service-
connected post-traumatic stress disorder, the Board concludes 
that additional development of the record would be 
appropriate in resolving the issues raised by the instant 
appeal.  

The Board also observes that VA treatment records dated from 
January 1995 to January 1996 and a March 1996 discharge 
summary from the Charter Behavioral Health System of Central 
Georgia at Macon were received subsequent to the ROs most 
recent November 1995 rating decision.  The Board believes 
that prior to appellate consideration of the issues on 
appeal, the additional evidence submitted should be 
considered by the RO.  38 C.F.R. § 20.1304(c) (1997).  Also, 
the Board notes that the provisions of 38 C.F.R. § 19.31 
(1997) require that a supplemental statement of the case be 
furnished to the veteran and his or her accredited 
representative when additional pertinent evidence is received 
after a statement of the case or most recent supplemental 
statement of the case has been issued.  The veteran was not 
furnished an additional supplemental statement of the case 
following receipt of the additional evidence.  

Further, the Board observes that treatment records subsequent 
to March 1996 have neither been requested nor incorporated 
into the record.  The Board is of the view that an attempt 
should be made to obtain any recent treatment records of 
possible pertinence to the veterans claims.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the United States Court of Veterans Appeals 
(hereinafter "the Court") in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  

2.  The RO should request that the 
veteran provide information as to medical 
facilities at which he received inpatient 
and outpatient treatment pertaining to 
his claimed disorders from March 1996 to 
the present.  Upon receipt of the 
requested information, the RO should 
contact the identified facilities and 
request that all available pertinent 
clinical documentation be forwarded for 
incorporation into the record.  

3.  The RO should take appropriate steps 
necessary to contact Dr. Martinal at 
the Dublin, Georgia VA Medical Center and 
invite him to express an opinion, in 
writing, as to the etiology and 
approximate date of onset of the 
veterans irritable bowel syndrome, if 
any, to include whether such disorder was 
etiologically or causally related to or 
was aggravated by the veterans service-
connected post-traumatic stress disorder. 
See Allen v. Brown, 7 Vet.App. 439 
(1995).  If such aggravation is shown to 
exist, the physician should address each 
of the following: (a) the baseline 
manifestations which are due to the 
effects of the veterans irritable bowel 
syndrome, if found to be present; (b) the 
increased manifestations which, in the 
examiners opinion, are proximately due 
to the veterans service-connected post-
traumatic stress disorder based on 
medical considerations; and (c) the 
medical considerations supporting an 
opinion that increased manifestations of 
irritable bowel syndrome, if found to be 
present, is/are proximately due to his 
service-connected psychiatric disorder.  
If these matters cannot be medically 
determined or there is a lack of medical 
evidence to conclude that the service-
connected psychiatric disorder caused or 
aggravated the irritable bowel syndrome, 
or that such conclusion is clearly 
erroneous, this should be commented upon.  
A complete rationale for any opinion 
expressed should be provided.  The claims 
folder should be made available to the 
physician for review prior to the 
examination.

4.  The RO should also contact Dr. Gladin 
and invite him, given the statement he 
has submitted in support of the veterans 
claim, to express an opinion, in writing, 
as to the etiology and approximate date 
of onset of the veterans irritable bowel 
syndrome, if any, to include whether such 
disorder was etiologically or causally 
related to the veterans service-
connected post-traumatic stress disorder.  
See Allen.  Dr. Gladin should be 
requested to provide supportive reasoning 
for any opinion expressed with 
appropriate citation to relevant 
supportive medical texts and authorities.  
He should also set forth any particular 
credentials which would lend additional 
probative value to his opinion.  

5.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the present nature and severity 
of his service-connected post-traumatic 
stress disorder.  All indicated tests and 
studies should be accomplished and 
reported in detail.  The claims folder, 
to specifically include a copy of the 
changes to the mental disorders section 
of the rating schedule, effective 
November 7, 1996, must be made available 
to the examiner for review prior to the 
examination.  A Global Assessment of 
Functioning (GAF) score with an 
explanation of the meaning and 
significance of the assigned score should 
be assigned.

6.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist(s) in order to determine the 
present nature and severity of his 
service-connected back strain.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner(s) 
should specifically indicate, in degrees, 
the extent to which there is any 
limitation of motion of the lumbar spine 
to include the active and passive ranges 
of motion and any limitation of function 
of the parts affected by limitation of 
motion.  Normal motion capabilities 
should also be specified.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

8.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, in a rating 
decision, should reconsider the issues on 
appeal giving consideration to any 
additional evidence obtained including 
the additional evidence noted above.  A 
supplemental statement of the case should 
also be prepared and issued.  

9.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBAs 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When the requested action has been completed, and if his 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless he is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in again remanding this 
case, it is felt that to proceed with a decision on the 
merits at this time would not withstand Court scrutiny.  




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
